Citation Nr: 0011683	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-35 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of a 10 percent rating 
for right hallux valgus, postoperative bunionectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which granted service connection for a 
bunionectomy of the right foot and assigned a 10 percent 
evaluation, effective from January 18, 1996, the day 
following the veteran's separation from service.  The veteran 
has since relocated, and the file has been transferred to the 
Board from the Roanoke, Virginia, RO.

In August 1997, the veteran submitted a Disabled Veterans 
Application for Vocational Rehabilitation, VA Form 29-1900.  
There is no indication in the claims file as to whether this 
application has been addressed.  This matter is referred to 
the RO for appropriate action.  


REMAND

The veteran has presented a well-grounded claim for a higher 
disability evaluation for her service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  

The 10 percent rating for status post bunionectomy of the 
right foot under Diagnostic Code 5280, assigned by the rating 
decision of August 1996 that was appealed, is the highest 
rating provided under that diagnostic code for unilateral 
hallux valgus.  It is the veteran's primary contention that 
the social and industrial impairment that she experiences as 
a result of her service-connected right foot disability is 
far greater than reflected by the evaluation assigned.  More 
specifically, she contends that the problems that she has 
with her right foot go far beyond the bunions that have been 
associated with the hallux valgus.  She claims that all of 
her right foot complaints are associated with service, or 
with her service-connected disability.  She argues that she 
should be considered for an extraschedular evaluation, or in 
the alternative, that her right foot disability should be 
evaluated under separate diagnostic codes for the 
manifestations associated with each of her various right foot 
complaints.  It is also argued that a higher rating is 
warranted under DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has granted temporary total ratings under 38 C.F.R. 
§ 4.30 for July 17, 1997, right foot surgery described as a 
"first metatarsal osteotomy of the right foot with C.-.Arm -
. Correction of Bunion, and removal of retained hardware - 
remove bone fixation device" and May 8, 1998, right foot 
surgery described as a "right second metatarsal osteotomy, 
neurolysis - revise finger/toe nerve of the right foot."  

At her December 1999 hearing before the Board, the veteran 
disclosed that she had undergone right foot surgery in 
September 1999.  The claims file before the Board contains no 
medical records subsequent to April 1999.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist a veteran in the development of his or her 
claim involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  As the veteran has 
provided the location of additional specific treatment 
records, it is incumbent upon the VA to attempt to obtain 
those records.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).

As indicated above, service connection is in effect for right 
hallux valgus, post operative bunionectomy.  This grant of 
service connection was clearly based upon a surgery in 
service involving the first metatarsal of the right foot.  
Given the fact, however, that 38 C.F.R. § 4.30 convalescence 
benefits were granted to the veteran for the May 1998 
osteotomy involving the second metatarsal of the right foot, 
the Board believes that clarification is needed as to the 
exact nature and extent of her service-connected disability.  
Furthermore, given that the veteran has reported additional 
surgery to the right foot since the last VA medical 
evaluation for compensation purposes, the Board believes that 
additional examination is required so that any decision 
regarding the extent of the veteran's disability can be a 
fully informed one.  Littke v. Derwinski, 1 Vet. App. 90 
(1990)  

In light of the foregoing, further development is needed.  
Hence, the case is REMANDED for the following:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should request complete copies of the 
veteran's medical records from April 1999 
(the date of the most recent such medical 
evidence of record) to the present, to 
include the VA medical records of a 
September 1999 right foot surgery.  The 
RO should also afford the veteran the 
opportunity to submit additional evidence 
in support of her claim.

2.  The RO should arrange for an 
examination of the veteran's right foot 
to determine the exact nature and extent 
of severity of the service-connected 
right foot disability.  All indicated 
tests and studies should be performed.  
The claims file should be made available 
to the examiner.  The examiner(s) should 
comment on the functional limitations, if 
any, due to pain.  The examiner(s) should 
provide explicit responses, which should 
include the rationale for any opinions 
expressed, to the following questions: 

(a)  Which metatarsal structures are 
involved in the veteran's right foot 
disability?  If metatarsals other 
than the first are involved, are 
these related to the veteran's 
service-connected right hallux 
valgus disability?   

(b)  Does the disability involve 
only the muscle structure, or does 
it also involve the joints and 
nerves?

(c)  Does the disorder cause pain, 
weakened movement, excess 
fatigability, and/or incoordination, 
and if so, what is the effect of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  
If the severity of these 
manifestations can not be 
quantified, the examiner must so 
indicate. 

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue currently on appeal.  
The readjudication should include 
clarification of the exact nature and 
extent of the veteran's service-connected 
right foot disability, including the 
metatarsal or other foot structures or 
systems involved.  All appropriate 
diagnostic codes for the veteran's 
service-connected right foot disorder 
should be applied.  See Esteban v. Brown, 
6 Vet App 259 (1994).  The RO should also 
consider the disabling effects of pain, 
see 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994); and 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993), as warranted. The RO should also 
consider whether her claim meets the 
criteria for submission for 
extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and her representative.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required of the veteran until she is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of her 
claim.  38 C.F.R. § 3.655 (1999).  The purpose of this REMAND 
is to obtain additional evidence and ensure that the veteran 
is afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


